GARY M. GAERTNER, Judge,
dissenting.
I respectfully dissent. All prior negotiations and agreements between contracting parties are conclusively presumed merged into a final, unambiguous written contract. See Union Elec. Co. v. Fundways, Ltd., 886 S.W.2d 169, 170 (Mo.App.E.D.1994); Chase Elec. Co. v. Acme Battery Mfg. Co., 798 S.W.2d 204, 209 (Mo.App.E.D.1990). The release at issue here, drafted by defendant, constituted a final and complete agreement:
13. It is further understood and agreed that this is the complete Release Agreement, and that there are not written or oral understandings or agreements, directly or indirectly connected with this Release and settlement, that are not incorporated herein.... *841(emphasis added.) The advance payments receipt was “directly or indirectly connected with this Release and settlement,” and thus was incorporated into the release. The trial court enforced the release as written and agreed to by the parties — for $85,000. I see no error and would affirm the judgment of the trial court.